812 So.2d 609 (2002)
Timogean J. WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-3201.
District Court of Appeal of Florida, First District.
April 10, 2002.
Nancy A. Daniels, Public Defender; P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
*610 Robert A. Butterworth, Attorney General; Karen M. Holland, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Sanders v. State, 765 So.2d 778 (Fla. 1st DCA 2000) (holding that failure to prove an essential element of an offense does not constitute fundamental error which may be raised for the first time on appeal), rev. granted, 789 So.2d 348 (Fla.2001), rev. dismissed as improvidently granted, 796 So.2d 533 (Fla. 2001) (declining to find conflict with T.E.J. v. State, 749 So.2d 557 (Fla. 2d DCA 2000); Stanton v. State, 746 So.2d 1229 (Fla. 3d DCA 1999); and Brown v. State, 652 So.2d 877 (Fla. 5th DCA 1995)).
DAVIS, PADOVANO and LEWIS, JJ., concur.